                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MICHAEL F. ROGERS, Esquire,
                                                   Case No. 2:19-cv-04921-JDW
 Administrator of the Estate of Terrence T.
 Taylor, Deceased

                Plaintiff
        v.

 MONTGOMERY COUNTY, et al.
                Defendants.

                                          MEMORANDUM

       The Court must decide whether to retain jurisdiction over state law claims after a settlement

resulted in the dismissal of all federal claims. The Third Circuit requires dismissal of state law

claims “unless considerations of judicial economy, convenience, and fairness to the parties provide

an affirmative justification” for retaining jurisdiction after a court dismisses federal claims.

Hedges v. Musco, 204 F.3d 109, 123 (3d Cir. 2000). That mandate means that typical concerns do

not justify maintaining jurisdiction. In this case, Plaintiff offers only the types of concerns that

arise in any case that might be dismissed after the dismissal of federal claims. Without more, the

Court cannot continue to exercise supplemental jurisdiction over the remaining claim.

I.     BACKGROUND

       On October 28, 2017, Terrence Taylor suffered a severe medical episode and died in

custody at the Montgomery County Correctional Facility in Eagleville, Pennsylvania. Nearly two

years later, on October 22, 2019, Mr. Taylor’s Estate brought suit against Montgomery County, a

host of correctional officers, and their supervisors (the “County Defendants”) for violations of Mr.

Taylor’s constitutional rights, pursuant to 42 U.S.C. § 1983. The Taylor Estate also asserted claims

for medical negligence under Pennsylvania law against the hospital where Mr. Taylor received
treatment earlier in the day, as well as PrimeCare Medical, Inc., the prison’s medical provider, and

PrimeCare personnel who were working in the prison on the day that Mr. Taylor died, including

Dr. Margaret Carrillo, Claudette Foster, R.N., Thomas Reece, LPN, and Judith McIlhorne, R.N.

(the “PrimeCare Defendants”).

       On December 19, 2019, the Court issued a Scheduling Order in this matter, and the Parties

spent many months engaged in discovery. During that time, the Parties participated in two

mediation sessions with United States Magistrate Judge Marilyn Heffley, and the Taylor Estate

dismissed the hospital as a defendant. After discovery closed, both the County Defendants and

the PrimeCare Defendants filed motions for summary judgment. On April 20, 2021, while the

dispositive motions were pending, the Taylor Estate settled its claims against the County

Defendants, and the Court dismissed the Section 1983 claims with prejudice. The following day,

in light of the fact that the Section 1983 claims had been dismissed, the Court issued an Order

directing the Parties to address whether the Court should dismiss the Taylor Estate’s remaining

state law claim against the PrimeCare Defendants or whether there is an affirmative justification

for the Court to continue exercising supplemental jurisdiction over that claim. The Parties

submitted their memoranda on the issue, which is ripe for resolution.

II.    STANDARD

       Federal courts “have original jurisdiction of all civil actions arising under the Constitution,

laws, or treaties of the United States.” 28 U.S.C. § 1331. In those federal question cases, “the

district courts shall have supplemental jurisdiction over all other claims that are so related to claims

in the action within such original jurisdiction that they form part of the same case or controversy

under Article III of the United States Constitution.” 28 U.S.C. § 1367(a). If, however, the district

court has dismissed all claims over which it has original jurisdiction, then the court may decline to


                                                   2
exercise supplemental jurisdiction over any remaining supplemental state law claims. 28 U.S.C.

§ 1367(c)(3). The Third Circuit has directed that “where the claim over which the district court

has original jurisdiction is dismissed before trial, the district court must decline to decide the

pendent state claims unless considerations of judicial economy, convenience, and fairness to the

parties provide an affirmative justification for doing so.” Hedges, 204 F.3d at 123 (quotation

omitted) (original emphasis).

III.    DISCUSSION

        The Third Circuit’s decision in Hedges creates a presumption that a court will decline to

exercise supplemental jurisdiction once it disposes of all federal claims, unless the case is an

unusual one. The Taylor Estate offers several justifications for the Court to retain jurisdiction in

this case, but each is a justification that arises in almost every case, rather than something that sets

this case apart.

        First, the Court has had only limited involvement in this case. It has resolved two

substantive motions and a single discovery dispute. That investment of time does not create the

sort of judicial knowledge of the case to take this case out of the ordinary. The Court does not

have deep familiarity with the factual record that the parties have developed, so either this Court

or a state court will have to get up to speed. And either court will have to do so only for a single

claim arising under state law. There is no savings of judicial economy by having it be this Court,

in particular. While it is true that the Court has some basic familiarity with the case, that is true in

every case where a district court has to decide whether to retain jurisdiction over state law claims.

By contrast, in Stewart v. Emmons, No. 12-cv-1509, 2014 WL 4473649, at *2 (E.D. Pa. Sept. 10,

2014), the case upon which the Taylor Estate relies, the parties had filed nine motions, appeared




                                                   3
before the court at least seven times, and the court had resolved “innumerable” disputes over the

course of the matter.

       The Court recognizes that Judge Heffley has devoted substantial energy to mediating the

case, and those efforts bore fruit when the Taylor Estate settled with the County Defendants. But

the possibility of additional mediation cannot justify a district court’s exercise of jurisdiction over

a single claim arising under state law. Nothing prevents the Parties from building on the

momentum of their sessions with Judge Heffley to resolve this matter on their own (as happened

when the County Defendants settled) or from getting the assistance of a private mediator, either

before or after a ruling on the PrimeCare Defendants’ summary judgment motion.

       Second, the Court disagrees with the Taylor Estate’s assertion that the trial in this action

will necessarily introduce evidence that requires an analysis of the Taylor Estate’s federal claims

against the County Defendants. Even if it does, state courts have concurrent jurisdiction over

claims arising under Section 1983, so a state court can provide appropriate instruction to the jury

on how to factor in the claims against the County Defendants. In fact, the state court will be better

situated than this Court to assess how the settlement of federal claims impacts ongoing claims that

arise under state law.

       Third, there is no trial on the immediate horizon, so possible delay of a trial does not pose

the sort of fairness concerns that might set this case apart. There will almost always be some

amount of delay and inconvenience in a case after a federal court dismisses supplemental state law

claims. The Taylor Estate’s concerns about delay, where the sole beneficiary is Mr. Taylor’s minor

daughter, are understandable. However, the significant delay facing this case stems from the

COVID-19 pandemic, rather than the dismissal of the remaining claim. The Taylor Estate

contends that trial “should be scheduled momentarily,” but this Court’s current protocols permit


                                                  4
just one civil trial to take place each week, and the Court selects cases for trial based on a

combination of factors including age, complexity, anticipated length, and the number of witnesses.

Given those factors, it is unlikely that this case would be selected for trial any time soon. Again,

this case stands in stark contrast to the facts in Stewart, where the trial was less than two months

away. Unfortunately, the Taylor Estate will have to continue to wait for a trial date, regardless of

where the case is pending. And that would be true for any case suffering Covid-related delays, not

just this one.

        Fourth, even though the Taylor Estate will have to re-file its Complaint and re-serve the

PrimeCare Defendants, it will not be starting the case anew. Fact discovery is complete, and the

PrimeCare Defendants’ summary judgment motion is teed-up for resolution. While it is true that

the Taylor Estate will not have an opportunity to depose the PrimeCare Defendants’ expert(s) in

state court (as a result of an agreement between the parties not to depose experts until after the

summary judgment ruling), the Taylor Estate will not be prejudiced as a result, because the

PrimeCare Defendants are subject to the same rule.

IV.     CONCLUSION

        The factors that the Taylor Estate cites are factors that arise in every case where federal

claims get resolved and a court declines to exercise supplemental jurisdiction over remaining state

law claims. If those claims arise as a matter of course, they cannot overcome the Third Circuit’s

mandate to dismiss cases in the ordinary course. An appropriate Order follows.


                                                     BY THE COURT:


                                                     /s/ Joshua D. Wolson
                                                     JOSHUA D. WOLSON, J.

May 10, 2021

                                                 5
